—Judgment unanimously affirmed with costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. The terms of the unambiguous contract between the parties must be afforded their fair and reasonable meanings (see, Abiele Contr. v New York City School Constr. Auth., 91 NY2d 1, 9-10), and thus we agree with the court that tertiary fiber was not waste. Because the contract provided for plaintiff to transport waste from defendant’s manufacturing facility to a specified landfill, defendant did not breach the exclusivity provision of the contract by contracting with a third party to transport tertiary fiber. (Appeal from Judgment of Supreme Court, Cayuga County, Contiguglia, J.— *996Summary Judgment.) Present — Pine, J. P., Wisner, Balio and Lawton, JJ.